Appellee recovered a judgment in the court below against appellant for the sum of $1,000.45 damages for mental anguish caused by the failure of appellant to use proper care to promptly transmit and deliver a telegram sent by appellee from Houston, Tex., to Mannis Dillard at Patterson, La.; the delay in the transmission and delivery of the telegram having prevented appellee from attending her father's funeral.
Under appropriate assignments of error appellant assails the judgment on the ground that, the message having been interstate, damages for mental anguish caused appellee by appellant's failure to promptly deliver it are not recoverable.
This question was decided by this court in favor of appellant's contention in the case of Telegraph Co. v. Kilgore, 220 S.W. 593. Under the authorities cited in the Kilgore Case, we regard the question as settled, and we do not care to add anything to what is said in the opinion in that case.
The judgment of the trial court must be reversed, and judgment here rendered for appellant, and it has been so ordered.
Reversed and rendered.